Citation Nr: 1114433	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hyperpituitarism (pituitary tumor extraction), claimed as due to herbicide exposure.

2.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970 and from June 1971 to July 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008 and May 2009 by the Roanoke, Virginia RO, which in pertinent part denied service connection for pituitary tumor extraction (January 2008), and denied a rating in excess of 30 percent for PTSD and entitlement to TDIU (May 2009).  In May 2010, a Travel Board hearing was held before the undersigned on the matters of the rating for PTSD and entitlement to TDIU; a transcript of the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).

Regarding the claim of service connection for pituitary gland extraction, a close review of the record after the Travel Board hearing found an earlier (July 2008) VA Form 9 (substantive appeal) wherein the Veteran requested a BVA hearing in Washington, D.C. regarding such matter.  As the May 2010 Travel Board hearing did not address that matter, he was asked to clarify whether he still desired a hearing in the matter.  In a December 2010 response, the Veteran submitted a form with a checkmark by the statement, "I want to appear before a Veterans Law Judge of the Board via video conference at my local regional office."  He did not at any time withdraw his hearing request, and remains entitled to a hearing on appeal in this matter.  38 C.F.R. § 20.700, and his request must be honored.  He should therefore be scheduled for a videoconference hearing at the RO on this issue only.

Regarding the matter of the rating for PTSD, the Veteran testified that this disability has worsened since his most recent VA psychiatric examination in September 2008.  He also testified that his VA-prescribed medications for PTSD have been increased since that time.  Inasmuch as the report of that examination is now dated (and because the Veteran is competent to observe a worsening of symptoms), a contemporaneous examination is necessary to assess the current severity of his psychiatric disability.   

Additionally, the Veteran testified that he receives ongoing VA mental health treatment approximately every 90 days, and he additionally seeks treatment as needed.  He testified that he sought additional treatment on at least two occasions between January 2010 and the May 2010 Travel Board hearing.  A review of the claims file found that the most recent VA treatment records associated with the record are from February 2008.  Records of any VA treatment the Veteran may have received for psychiatric disability since then are constructively of record, are likely to contain pertinent information, and must be secured.  

The matter of entitlement to a TDIU rating is inextricably intertwined with the service connection and increased rating claims, and consideration of that matter must be deferred pending resolution of those claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a videoconference hearing before the Board on the matter of service connection for pituitary gland extraction [only].  This matter should then be processed in accordance with established appellate practices.

2.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for psychiatric disability since February 2008.

3.  The RO should then arrange for a psychiatric examination of the Veteran to assess the current severity of his PTSD.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disability, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 30 percent.  The examiner should comment on the impact the Veteran's psychiatric disability has on his ability to function in occupational and daily living activities, and must explain the rationale for all opinions offered.

4.  The RO should then re-adjudicate the Veteran's claims (TDIU in light of the determinations on the pending service connection and increased rating claims), to include a finding of whether or not the schedular criteria are adequate to rate his psychiatric disability.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

